Order entered December 27, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01548-CV

                         PURE GEN HOLDINGS, INC., Appellant

                                              V.

                                   NEORA, LLC, Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-19-10205

                                          ORDER
       This is an accelerated appeal. The notice of appeal was filed December 11, 2019, making

the appellate record due by December 21, 2019. See TEX. R. APP. P. 35.1(b).

        Before the Court is court reporter Gina M. Udall’s December 20, 2019 request for an

additional 45 days in which to file the reporter’s record. We GRANT the request to the extent

we ORDER the reporter’s record due by January 6, 2020. See TEX. R. APP. P. 35.3(c) (each

extension must not exceed 10 days in an accelerated appeal).



                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE